Filed 12/24/20 P. v. Canada CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                   B300611
                                                              (Los Angeles County
         Plaintiff and Respondent,                            Super. Ct. No. BA458923)

         v.

DEJON CANADA,

         Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Robert J. Perry, Judge. Affirmed as modified.

     Sally Patrone Brajevich, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Michael C. Keller and William N. Frank,
Deputy Attorneys General, for Plaintiff and Respondent.
                                    _______________________
      Appellant Dejon Canada was convicted of one count of
voluntary manslaughter (Pen. Code, § 192, subd. (a))1. The jury
found true allegations that he personally and intentionally
discharged a firearm (§ 12022.5, subd. (a). The trial court found
true allegations that appellant served eight prior prison terms
(§ 667.5, subd. (b)). The court sentenced appellant to a total of
29 years in prison.
      Appellant appeals from the judgment of conviction,
contending 1) the trial court violated his constitutional rights by
conducting hearings during his involuntary absence;
2) insufficient evidence supports his conviction because the
eyewitness testimony is so unreliable and the evidence
establishes perfect self-defense as a matter of law; 3) the
prosecutor committed misconduct during closing argument by
referring to evidence outside the record, maligning defense
counsel, and attempting to shift the burden of proof; 4) the
section 667.5 prison priors must be stricken due to a change in
the law; and 5) the trial court erred in imposing certain fines and
fees without conducting an ability-to-pay hearing.
      Respondent agrees, as do we, that the section 667.5
enhancement terms must be stricken, reducing appellant’s total
sentence to 21 years. We find no prejudicial error and so affirm
the judgment of conviction in all other respects.




1       Further undesignated statutory references are to the Penal
Code.




                                 2
                          BACKGROUND
      On October 16, 2016, several people were living in tents or
other makeshift shelters on Ceres Avenue between 6th and 7th
Streets in downtown Los Angeles. At about 1:30 a.m., Los
Angeles Police Department (LAPD) officers responded to a call of
shots fired in the vicinity of 7th and Ceres. There they discovered
a gravely injured Ronald Pugh. Pugh had been shot in the
shoulder and head. He was taken to a hospital and then a
nursing home, where he died on June 20, 2107 from the gunshot
wound to his head.
      Police discovered four 9 mm shell casings and two expended
projectiles in the area. One projectile was in a pool of blood.
Police also found a .38 caliber firearm behind the rear passenger
side wheel of a recreational vehicle parked on the street. This
weapon did not fire the casings found at the scene. A private
investigator swabbed the .38 caliber gun for DNA evidence to
compare with a DNA sample from Pugh. No DNA evidence was
introduced at trial by either side. An LAPD forensic fingerprint
specialist tested the .38 caliber gun and the magazine inside it.
There were no prints on the gun and no usable prints on the
magazine.
      Police spoke with a number of people at the scene. Three
people living on Ceres testified at trial: Louis Grady, William
Bird and Regina Davis.
      Louis Grady was standing outside his tent on Ceres Avenue
on the night of October 16, 2016. He testified he heard gunshots
but did not see anything. He started to move toward the sound of
the gunshots and saw appellant running down the street toward
him. Grady had seen appellant in the area before. During direct




                                3
examination Grady testified he did not see or hear an argument
before the shooting.
       At trial, Grady acknowledged he had discussed the shooting
with LAPD Detective Jonathan Vander Lee. Grady did not
remember details of his statements to the detective, and so the
prosecutor played portions of that recorded interview. After
listening to a portion of the recording, Grady testified he did
overhear an argument right before the shooting. Grady claimed,
however, not to remember making other statements on the tape.
The court found Grady was not cooperating and was deliberately
not remembering the interview. The court permitted the
prosecutor to play Grady’s entire interview for the jury. The
court reporter did not transcribe the contents of the tape, but the
record includes a copy of an unofficial transcript which was
admitted into evidence.
       According to the transcript, Grady told police he heard an
argument between appellant and Pugh, walked closer to see what
was happening, saw appellant fall, and then “[h]e come out with
the gun, I saw him come out with the gun.” Appellant fired four
or five times and Pugh fell to the ground. Appellant ran towards
and turned onto 7th Street.
       Direct examination of Grady ended with the prosecutor
showing Grady a six-pack photographic line-up on which he had
previously identified the shooter. The prosecutor asked Grady if
he saw appellant shoot Pugh, and Grady replied, “Yes.”
       On cross-examination, Grady gave a different account of
events. In this account, appellant fell down, got up, and moved
behind the van and out of Grady’s sight. Grady then heard
gunshots and saw appellant running toward him.




                                4
       Grady acknowledged he was in custody on an unrelated
narcotics matter when detectives interviewed him. Grady denied
he hoped to receive a benefit in that case by talking to detectives
about this one. He admitted several prior criminal convictions.2
       On redirect, Grady affirmed he saw a gun in appellant’s
hand, saw appellant move towards Pugh, heard gunshots, and
then saw appellant run away; Grady did not see appellant pull
the trigger.
       William Bird was also present on Ceres on the night of
October 16, 2016. In January 2017 he was interviewed by
Detective Vander Lee. Bird told Detective Vander Lee he saw
appellant produce a gun and fire several shots at Pugh. Bird said
he did not see Pugh with a gun. Bird identified appellant from a
six-pack photographic line-up. Bird also told Detective Vander
Lee after that night appellant continued to come to the area with
a gun and threaten people.
       At trial, Bird gave a different account of the shooting,
testifying that shortly before the shooting, he was outside his tent
on Ceres Street, across the street and at a little bit of an angle to
the location where Pugh was shot. Bird had seen appellant in the
area on multiple occasions. He heard an argument between
appellant and Pugh over money. The argument turned into a


2      In his briefing, appellant cites Grady’s preliminary hearing
testimony as if it were trial evidence. Appellant does not provide
any citation to the reporter’s transcript where Grady was
impeached at trial with his preliminary hearing testimony. In
fact, one of appellant’s claims of error on appeal raises the trial
court’s denial of his request for judicial notice of that transcript.
Accordingly, in analyzing Grady’s claims, we do not consider his
preliminary hearing testimony.




                                  5
fistfight. Bird was able to see the fight. He did not see the
shooting. He was not really paying attention to the fight when he
heard gunshots. He then ducked behind a parked car for cover.
When the shooting stopped, Bird fled the block. Bird was
impeached with his prior statements to Detective Vander Lee.
       On cross-examination, defense counsel explored Bird’s
many prior, mostly drug-related felony convictions. Bird also
acknowledged he was a methamphetamine user who had used
methamphetamine at about 5 p.m. before the early morning
shooting. Bird testified that using methamphetamine did not
affect what he saw and heard. Bird described the fistfight as
both men throwing punches and no one falling down. He said the
fight had stopped and Pugh was backing away when he was shot.
Bird acknowledged he made his statement to Detective Vander
Lee after he was arrested on unrelated charges.
       Regina Davis was also present on Ceres Avenue when Pugh
was shot. Pugh was the father of Davis’s child. She was familiar
with appellant from living on Ceres Avenue. Davis testified to
two interactions between Pugh and appellant. In the first
interaction, Pugh asked appellant about money he owed to Pugh.
Appellant did not respond and Pugh left. Less than 10 minutes
later, Pugh returned with a friend named “Killer” and again
asked for his money. Pugh patted appellant’s shirt pocket and
said appellant had his money in the pocket. Pugh then pushed
appellant, knocking him backwards. Appellant almost fell, but
caught himself. As he regained his balance, he pulled out a gun
and fired multiple times at Pugh. Davis testified Pugh’s friend
“Killer” left before Pugh punched appellant. She also testified
that she did not see Pugh with a gun.




                               6
       On cross-examination, Davis acknowledged her true last
name was Swingler and over the year she had used many aliases
to obtain release after multiple arrests. Davis’s testimony was
impeached with a statement she made at the scene of the
shooting and statements she made in July 6, 2017 interview with
Detective Vander Lee.3 At the scene, she may have told a law
enforcement officer she did not see anything. Her statements at
the July 6, 2017 interview were largely consistent with her trial
testimony. Davis did tell detectives that Pugh’s current
girlfriend searched Pugh’s body after he was shot and removed
Pugh’s supply of narcotics from his pocket.4
       Appellant presented an alibi defense. His girlfriend Regina
Clay testified she went to a wedding on October 15, 2016 and
when she returned home at about 11:00 p.m., appellant was

3      There is some ambiguity in the record about whether, due
to technical difficulties, defense counsel was able to play the
recording of Davis’s testimony from the scene. There is also
ambiguity in the record about how much of the interview was
played while Davis was on the stand; parts may have been played
later.
4     Appellant repeatedly states that either Pugh or his
companion had a gun. No one saw either man with a gun. At
times Davis stated she believed Pugh had a gun; at other times
she stated Pugh did not have a gun, but his companion did.
However, she never claimed to have actually seen a gun. At
times, her speculative belief seemed to be based on equally
unfounded statements by others.

      At most, a jury might have inferred Pugh had a gun
because a gun was found underneath a nearby recreational
vehicle. This would, at best, have been a weak inference because
no physical evidence linked Pugh or anyone else to that gun.




                                7
there. They went to bed together and stayed at her home until
8:00 or 9:00a.m. Clay did not live in downtown Los Angeles.

                         DISCUSSION
A.    Appellant Was Not Prejudiced by Hearings Held in His
      Absence.
      In his opening brief, appellant contended the trial court
violated his state and federal constitutional rights to be present,
to due process, and to confront adverse witnesses when the court
decided legal issues during his involuntary absence on the
morning of June 24, 2019. While appellant was absent from the
courtroom, the trial court held a hearing on 1) what portions of a
recorded interview appellant could use to impeach Davis during
her cross-examination; 2) Alternate Juror No. 2’s request to be
excused for financial hardship; and 3) appellant’s request that
the court take judicial notice of Grady’s preliminary hearing
testimony.
      The Confrontation Clause of the United States Constitution
guarantees a criminal defendant the right to be present for cross-
examination of adverse witnesses, while the Due Process Clause
guarantees “the right to be present at any stage of the criminal
proceeding that is critical to its outcome if his presence would
contribute to the fairness of the procedure.” (Kentucky v. Stincer
(1987) 482 U.S. 730, 740, 745.) The California Constitution
provides similar protections. (People v. Romero (2008) 44 Cal.4th
386, 418.)
      Generally, a defendant does not have the right to be
present at discussions which occur outside the presence of the
jury and involve questions of law. (People v. Cole (2004)
33 Cal.4th 1158, 1231; People v. Perry (2006) 38 Cal.4th 302, 312




                                8
[“a defendant may ordinarily be excluded from conferences on
questions of law, even if those questions are critical to the
outcome of the case, because the defendant’s presence would not
contribute to the fairness of the proceeding”].)
      We independently review claims that implicate a
defendant’s confrontation rights and deferentially review a trial
court’s resolution of factual disputes involved in that claim. (See
People v. Seijas (2005) 36 Cal.4th 291, 304.) The defendant bears
the burden of showing “ ‘how this hearing was unfair or that his
presence at the hearing would conceivably have changed the
result.’ ” (Hovey v. Ayers (9th Cir. 2006) 458 F.3d 892, 902–903.)

       1.    Recorded Interview
       At some point before the morning of June 24, 2019,
appellant made a motion to introduce portions of a recorded
interview of Davis. This motion was the first matter heard by the
trial court on the morning of appellant’s absence. The trial court
overruled the prosecutor’s objections, with the exception of one
hearsay objection involving Davis’s repetition of another person’s
statement to her. The prosecutor then sought to have an
additional portion of the interview played. Defense counsel
objected on hearsay grounds with which the trial court agreed.
Thus, appellant’s motion to introduce portions of the Davis
interview was highly successful. The only exception was the
exclusion of one portion of the interview involving hearsay. This
was a legal issue, and appellant could not have provided useful
insight to his trial counsel on this topic. Put differently, even
assuming for the sake of argument that the trial court erred in
deciding this issue in appellant’s absence, there is no reasonable
possibility that appellant would have obtained a more favorable
outcome if he had been present.




                                 9
       2.    Alternate Juror No. 2
       Alternate Juror No. 2’s request to be excused due to
financial hardship was the second matter considered by the court
in appellant’s absence. In his Opening Brief, appellant contended
the trial court decided to excuse the juror after hearing his
explanation of financial hardship, while appellant was absent.
That is too narrow a view of events.
       After questioning Alternate Juror No. 2, the court indicated
it would excuse the juror at 3 p.m. At the end of the day,
however, the court asked Alternate Juror No. 2 to give it one
more day. Alternate Juror No. 2 agreed to stay. At the end of the
next day, June 25, 2019, Alternate Juror No. 2 again agreed to
stay. After that deliberations began, and Alternate Juror No. 2
was placed on call.
       Although respondent points out in its brief that Alternate
Juror No. 2 “withdrew” his request to be excused, appellant does
not directly address this situation in his Reply Brief. He simply
argues he should have been present to observe the interaction
with the juror and evaluate the court’s response “before the court
decided to release him.”
       Taking appellant’s claim at its broadest, and assuming for
the sake of argument that appellant had a right to be present
during this interaction regardless of the ultimate outcome,
appellant has not shown any prejudice from his absence. Leaving
aside the specifics of the court’s ruling, no sitting juror sought to
be excused during the remainder of the trial or during
deliberations and there were no motions to dismiss any sitting
jurors. Further, there was another alternate juror in the case. It
cannot reasonably be inferred that Alternate Juror No. 2’s




                                 10
absence or presence could have inhibited or prompted sitting
jurors to ask to be excused.

      3.     Grady’s Preliminary Hearing Testimony
      The third matter considered by the court in appellant’s
absence involved prosecution witness Grady. Appellant asked
the court to take judicial notice of Grady’s preliminary hearing
testimony where Grady testified the detective said he would talk
to the district attorney about Grady’s pending case. When
appellant made the request for judicial notice Grady had
completed his trial testimony and had denied expecting to receive
a benefit for his information. Appellant had not attempted to
impeach Grady with his prior preliminary hearing testimony.5

5      During cross-examination, appellant asked Grady if he
made statements to Detective Vander Lee because he thought it
would help him on his pending parole violation. Grady replied:
“No.” Appellant then asked Grady: “Well, when you testified at
the preliminary hearing, you were hoping that by talking to
Detective [Vander] Lee, that if he would help you out with that
case then?” Grady again replied: “No.” After a brief digression,
appellant asked: “So, Mr. Grady, after you talked with Detective
Vander Lee and the other detective, he told you that he would
talk to the D.A. about your case, didn’t he?” Grady replied: “Not
to my knowledge, no.” Counsel did not attempt to impeach Grady
with the transcript of the preliminary hearing. Instead, she
asked him if his probation was modified favorably after he spoke
with the detectives. The court understood Grady denied this.

       Appellant represented to the court that Grady’s sentence
had in fact been modified. The court reviewed Grady’s file, but it
apparently did not show a modification. Appellant expressed a
belief that the file was incomplete. The court stated it would take
judicial notice of the modified sentence if appellant produced
documentary evidence. Appellant later withdrew this request.




                                11
The court denied the request for judicial notice, explaining: “I’m
not going to let you pull up something in the preliminary hearing,
if it was missed here in the trial.” The court agreed to inform the
jury of Grady’s initial sentence, more recent arrest for a probation
violation, questioning about the events of this case, and
subsequent reinstatement of probation on the condition that he
serve 120 days in jail.
       Assuming for the sake of argument that the trial court
erred in deciding this issue in appellant’s absence, there is no
reasonable possibility appellant would have obtained a more
favorable outcome if he had been present. Appellant suggests he
may have been able to provide background information on Grady
or to supplement counsel’s recollection of details of the
preliminary hearing if he had been present at the hearing. The
trial court’s ruling was premised in large part on counsel’s failure
to impeach Grady during his trial testimony by using a transcript
of the preliminary hearing. Appellant’s hypothesized additional
information would not have impacted that decision.

B.     Substantial Evidence Supports Appellant’s Conviction.
       Appellant contends the evidence shows he acted in lawful
self-defense as a matter of law and so there is insufficient
evidence to support his conviction for voluntary manslaughter
and accompanying firearm enhancement. He further contends
that even without considering the law of self-defense, the
contradictory testimony by “convicts and drug addicts who
testified to secure deals on their own pending criminal cases” is
not substantial evidence which can support his conviction.
       “ ‘When considering a challenge to the sufficiency of the
evidence to support a conviction, we review the entire record in
the light most favorable to the judgment to determine whether it




                                12
contains substantial evidence—that is, evidence that is
reasonable, credible, and of solid value—from which a reasonable
trier of fact could find the defendant guilty beyond a reasonable
doubt. [Citation.] We presume in support of the judgment the
existence of every fact the trier of fact reasonably could infer from
the evidence. [Citation.] If the circumstances reasonably justify
the trier of fact’s findings, reversal of the judgment is not
warranted simply because the circumstances might also
reasonably be reconciled with a contrary finding. [Citation.]
A reviewing court neither reweighs evidence nor reevaluates a
witness’s credibility.’ ” (People v. Covarrubias (2016) 1 Cal.5th
838, 890.)
        “ ‘[C]onflicts and even testimony which is subject to
justifiable suspicion do not justify the reversal of a judgment, for
it is the exclusive province of the trial judge or jury to determine
the credibility of a witness and the truth or falsity of the facts
upon which a determination depends.’ ” (People v. Ennis (2010)
190 Cal.App.4th 721, 729.) It is well settled that to warrant
rejection of testimony that has been believed by the trier of fact,
that testimony must be physically impossible or inherently
improbable. (See, e.g. People v. Johnson (1960) 187 Cal.App.2d
116, 122.) “ ‘Contradictions and inconsistencies in the testimony
of a witness alone will not constitute inherent improbability.’ ”
(People v. Holman (1945) 72 Cal.App.2d 75, 90.)

      1.    Appellant was the shooter.
      Appellant contends that there is insufficient evidence to
prove he was the shooter because the three eyewitnesses to the
shooting were drug addicts and felons; two of them were trying to
secure a favorable deal in their own cases and the third admitted
he was under the influence of methamphetamine; and the
testimony of all three was so contradictory as to be unreliable.




                                 13
       The only significant inconsistency in each witness’s
testimony concerned whether he or she saw appellant shoot
Pugh. All three witnesses at one point either stated or testified
or both that they saw appellant shoot Pugh. Even when they
changed their accounts to say they did not see the actual
shooting, their descriptions of the circumstances immediately
before and after the shooting supported only one reasonable
inference: appellant was the shooter.
       It is not unknown for witnesses to contradict earlier
statements. (See, e.g., Evid. Code, § 1235.) A witness might well
claim not to have seen a crime to avoid becoming involved and
then later change his or her mind for a variety of reasons. That
does not render the testimony inherently implausible. (See
People v. Holman, supra, 72 Cal.App.2d at p. 90.) It was for the
jury to decide the credibility of the witnesses.
       The witnesses’ life histories do not disqualify them from
providing testimony sufficient to uphold a conviction. Nothing in
California law bars a convicted felon from testifying; it is the
jury’s task to evaluate the credibility of such witnesses. Here,
there is no direct evidence that the witnesses hoped for or
received a deal in exchange for their testimony. Appellant may
be correct that the jury could infer from the timing of their
statements, which were made after they were taken into custody,
that they hoped for a deal. This alone would not invalidate their
testimony, as long as any actual deal was disclosed and the terms
of the deal required them to testify truthfully at trial. Further,
because there was no evidence that any witness was promised or
received a deal, the jury could reasonably infer that there were
other reasons for the timing of their decisions. The witnesses
simply may have had time to reflect on the seriousness of the




                               14
case. They may have been afraid of appellant and felt safer
speaking with police in a private interview room where they
could not be seen or overheard.
       Nothing in California law bars a drug addict from
testifying; it is the jury’s task to evaluate the credibility of such
witnesses. Bird testified methamphetamine did not affect his
ability to see or hear, and there is no evidence to the contrary.
(People v. Lewis (2001) 26 Cal.4th 334, 356–357 [when witness
has capacity to perceive and recollect, it is jury’s task to
determine if witness did in fact perceive and recall events; even
“mental defect or insane delusions” do not necessarily show that
individual lacked capacity to perceive or recollect].)

       2.    Self-defense
       Appellant contends the shooting amounted to self-defense
as a matter of law. He is mistaken. Viewing the evidence in the
light most favorable to the verdict, appellant and Pugh were
about the same height and weight. According to Davis, the only
witness to describe Pugh as having a companion, Pugh’s
companion left before Pugh punched appellant, so the two sides
were even in number. There is no evidence Pugh had a gun in his
hand before appellant shot him. At best, the presence of a gun
under a nearby recreational vehicle might have permitted the
jury to infer the gun was Pugh’s. Given the lack of any
fingerprints or other evidence indicating Pugh’s hand touched the
gun at any point during the encounter, it would be highly
questionable to infer he was drawing the gun when appellant
shot him. The mere presence of the gun under the vehicle is not
sufficient to establish self-defense as a matter of law.




                                  15
       Appellant contends Pugh’s punch was so forceful that it
constituted great bodily injury, and the law permits self-defense
when an individual reasonably believes he will suffer great bodily
injury. It was the jury’s task to determine both the severity of
the blow and whether a reasonable person would believe Pugh
was about to inflict another such blow. While there was evidence
appellant fell to the ground after being hit, there was also
evidence appellant did not fall down, but merely stumbled and
caught himself. By all accounts, appellant was able to run from
the scene rapidly and without assistance. This would certainly
support an inference that Pugh’s punch was not forceful enough
to inflict great bodily injury.
       In his Reply Brief, appellant contends his use of lethal force
was authorized to resist Pugh’s attempt to rob him. We do not
consider issues raised for the first time in a reply brief. We note
briefly that the jury was not instructed on this theory of self-
defense or on the elements of robbery. The evidence showed
Pugh was attempting to collect a debt from appellant. Whether
Pugh punched appellant simply out of frustration at appellant’s
refusal to pay the debt or whether Pugh was illegally attempting
to take property from appellant’s person by fear or force would
have been a question for the jury.

C.    The Prosecutor Did Not Commit Misconduct.
       Appellant contends the prosecutor’s misconduct was so
outrageous that it violated his constitutional right to due process.
We do not agree.
      A prosecutor has a “duty to refrain from improper methods
calculated to produce a wrongful conviction as it is to use every
legitimate means to bring about a just one.” (Berger v. United
States (1935) 295 U.S. 78, 88.) A defendant need not prove a




                                 16
prosecutor acted in bad faith, and it is often more appropriate to
characterize the prosecutor’s conduct as error rather than
misconduct. (People v. Bolton (1979) 23 Cal.3d 208, 213–214; see
People v. Hill (1998) 17 Cal.4th 800, 823, fn. 1.)
      We review a trial court’s denial of a claim of prosecutorial
error or misconduct under the deferential abuse of discretion
standard. (People v. Alvarez (1996) 14 Cal.4th 155, 213.) We
review any factual findings by the trial court for substantial
evidence. (People v. Uribe (2011) 199 Cal.App.4th 836, 857.)

      1.     Surveillance video
      Appellant contends the prosecutor committed misconduct
when he played a portion of surveillance video during closing
argument which had not been played at trial, and then
commented on it.
      A prosecutor may not refer to matters outside the record by
arguing matters not in evidence. (People v. Hill, supra,
17 Cal.4th at pp. 827–828.)
      Here, the trial court found that the prosecutor played only
the portion of the tape that had, in fact, been played during trial.
The record supports this finding. We thus see no abuse of
discretion in the trial court’s denial of appellant’s motion for a
mistrial based on prosecutorial misconduct.
      Appellant insists that a portion of the video, not played
during the trial, was played during closing argument. That
portion showed two men getting into a white car and driving
away. The record on appeal does not support such a claim. The
prosecutor never argued that two men were present. Indeed, the
prosecutor stated: “[W]e know that like guilty people, the
defendant took off. . . . He took off. And you watched it happen.
Here he comes. The guy in the white shirt, dark sweats or dark




                                 17
pants--” Defense counsel objected, but was overruled. The
prosecutor continued: “Exactly as the witnesses described.
White shirt, dark gray, dark sweats. And there it is at exactly
the time of the shooting. 1:29 a.m.”
       Defense counsel herself described events on the video in the
same way: “At 1:28 and 54 seconds, there’s a person with a
shopping cart that’s headed . . . towards the corner of 7th and
Ceres. [¶] At 1:28 and 59 seconds, a man runs up around the
corner of 7th and Ceres as the shopping cart person is still at that
corner, wearing—this man that runs was wearing a white t-shirt,
dark pants and appears to be holding his left side of his pants.”
Thus, her description of the video matches the prosecutor’s
description during closing argument of one man running.
Significantly, the trial court also described the video as showing
“someone in [a] white top running by [a] car” and “a figure
running” – neither of which is consistent with two men running
to a car and getting in it.
       Assuming for the sake of argument that the prosecutor
somehow mistakenly showed an unplayed portion of the video,
the trial court’s description of the video shows the error was
harmless. The video shows only one person who is not getting
into a car. The trial court specifically noted that there was “[n]o
ability to identify anything regarding the figure.” Thus,
appellant could not have been prejudiced by this brief clip, which
was remarkably similar to the clip played during trial. This is
especially so because during deliberation the jury received only
the portion of the video which was played at trial.

      2.    Comment on closing argument
      In rebuttal argument, the prosecutor stated appellant was
relying on the prosecutor’s failure to offer evidence: “There’s




                                18
nothing about this. There’s nothing about that. What about
this? What about that? [¶] They want forensic testing on the
shell casings. . . . They want [someone from] Facebook to come
here and testify. They want all kinds of other things. And the
question for you isn’t that. The fact of the matter is you’re here
to decide this case as I charged you at the end of my first
argument based on the evidence. And what the defense is asking
you to do is go back there and make something up. Make up a
story that makes the defendant not guilty.” (Italics added.) After
defense counsel objected and was overruled, the prosecutor
continued: “And then that’s not what we’re here to do. The
question what we do is that the evidence, what has been
presented?”
       The trial court found this was “invited comment.”
Appellant contends that the italicized comments amounted to an
improper claim that his counsel had fabricated a defense and also
a disparagement of counsel.
       “ ‘A prosecutor commits misconduct if he or she attacks the
integrity of defense counsel, or casts aspersions on defense
counsel.’ [Citations.] ‘In evaluating a claim of such misconduct,
we determine whether the prosecutor’s comments were a fair
response to defense counsel’s remarks’ [citation], and whether
there is a reasonable likelihood the jury construed the remarks in
an objectionable fashion.” (People v. Edwards (2013) 57 Cal.4th
658, 738.)
       It is generally misconduct for a prosecutor to state or imply
that defense counsel has fabricated a defense. (People v.
Seumanu (2015) 61 Cal.4th 1293, 1337.) A prosecutor may argue
that defense counsel “ ‘is attempting to confuse the issues and
urge[] the jury to focus on what the prosecution believes is the
relevant evidence.’ ” (People v. Hillhouse (2002) 27 Cal.4th 469,




                                19
502; see People v. Marquez (1992) 1 Cal.4th 553, 575–576 [finding
proper prosecutor’s argument that a “ ‘smokescreen’ ” had been
“ ‘laid down [by the defense] to hide the truth’ ”].)
        Here, it is reasonably likely that the jury understood the
prosecutor’s remarks as the court did, as a response to
statements defense counsel made at the end of her closing
argument. Defense counsel argued that “it seems as though the
prosecutor here . . . was listening to a different trial. Just as
those three witnesses, it appears that they were looking at a
different event.” The prosecutor’s remarks, in effect, argued that
it was defense counsel who was listening to a different trial.
        Considering the remarks in context further demonstrates
that the remarks are a comment on defense counsel’s
interpretation of the evidence, which expressly invited the jury to
draw inferences. In the prosecutor’s view, such inferences were
without evidentiary support from the record or were based on the
absence of evidence in the record. The prosecutor was urging the
jury to decide the case on the evidence presented.
        This was not an abstract argument by the prosecutor. Both
before and after the complained-of remarks, the prosecutor
specifically explained why he believed the inferences he wanted
the jury to draw were, without more, supported by the evidence.
In addition to the Facebook and shell casings arguments
referenced above, the prosecutor addressed the cause of death,
the gun found at the scene, and the detectives’ efforts to speak to
witnesses at the scene.
        These were indeed areas where defense counsel had invited
the jury to draw unsupported inferences. She argued that police
found four 9 mm shell casings, but “the prosecution didn’t put on
any evidence whatsoever to show that all four of those casings
came from the same gun. . . . [So] we don’t know about the other




                                20
guns.”6 She speculated more overtly about a woman at the scene:
“I don’t know, we don’t have any evidence of it, but just maybe
that was Carmen. . . . Not a word from these detectives about
seeking out that woman.” Defense counsel also argued: “I think
it’s reasonable to assume that [Pugh] had a gun in his hand, too,
and the gun was under that camper. But whoever it was that
shot him, beat him to the draw.” Eyewitnesses, of course, did not
see a gun in Pugh’s hand.7
       Defense counsel also suggested the jury could infer a
different cause of death than the one determined by the coroner,
arguing that the coroner “said that the wounds he examined were
well-healed. . . . We don’t have any evidence from the prosecution
whatsoever as to when they became well-healed. So how did he
die?” The coroner was clear that the bullet caused the brain to
bleed as it passed through the brain, and the body’s response to
that bleeding caused significant permanent damage to Pugh’s
brain which required skilled nursing and a feeding tube.


6      Numerous shell casings of the same caliber cannot, without
more, support an inference that multiple guns were fired. The
witnesses agreed that Pugh’s companion left before shots were
fired, and that appellant fired multiple shots after that. The only
gun found at the scene was a .38 caliber handgun. Unless
appellant had and fired two guns, something no witness reported,
there could have been no “other guns” at the scene.
7      Even assuming it would be reasonable to infer that the gun
found under the camper belonged to Pugh, there was no basis to
infer that the gun was ever in his hand (as opposed to, for
example, falling out of his pocket or waistband after he was
wounded), let alone that it was in his hand when appellant began
firing.




                                21
       3.     DNA evidence
       Appellant contends the trial court abused its discretion in
overruling his objection that the italicized portion of the following
remark by the prosecutor constituted impermissible burden
shifting: “Even though . . . the evidence is the detectives and the
Los Angeles [Police] Department went [to] tremendous length to
figure out what this gun was all about. They took that gun and
they fingerprinted it. No. They took that gun and they split the
DNA, and now I have the burden of proof. But don’t get me
wrong. If there was anything in that gun that connected it to
Ronald Pugh, you can bet the defense would be jumping up and
down with joy . . . .” (Italics added.) The trial court found the
remarks were “just part of the evidence.”
       The trial court was well within its discretion in ruling that
the remarks were simply a comment on the state of the evidence.
It is well settled that a prosecutor may comment “on the state of
the evidence or on the failure of the defense to introduce material
evidence or to call logical witnesses.” (People v. Brady (2010)
50 Cal.4th 547, 566.) Similarly, the prosecutor may criticize
defense theories based on the evidence. (People v. Bemore (2000)
22 Cal.4th 809, 846.) Defense counsel had urged the jury to infer
that Pugh had the gun in his hand at the time of the shooting. It
was thus permissible for the prosecutor in this case to argue that
appellant had not pointed to any evidence linking the gun to
Pugh, and to specifically argue that appellant had access to DNA
from the .38 caliber gun and if appellant had evidence that
Pugh’s DNA was on the gun, he would have introduced it at trial.
This is particularly true since at the same time the prosecutor
pointed out that the People had introduced evidence negating a




                                 22
link between Pugh and the gun, specifically evidence that there
were no fingerprints on the gun.
      Appellant contends a note from the jury during
deliberations shows the prosecutor’s argument confused the jury
about what DNA testing revealed about the gun. The note
clearly states the jury is confused about whether a defense
objection to Detective Vander Lee’s testimony about turning over
DNA to the defense was overruled or sustained. This does not
show confusion about the results of any DNA testing.

D.    The Section 667.5 Enhancements Must Be Stricken.
      Appellant contends, and respondent agrees, that the eight
1-year enhancements for appellant’s prior prison terms, imposed
pursuant to section 667.5, subdivision (b), must be stricken. They
agree that remand for resentencing is not required. We agree as
well.
      Senate Bill No. 136 became effective on January 1, 2020
and now permits a court to impose an enhancement pursuant to
section 667.5, subdivision (b) only if the defendant had served a
prison term for a sexually violent offense as defined in Welfare
and Institutions Code section 6600, subdivision (b). This change
applies to judgments on appeal which were not yet final at the
time of the change. (See, e.g., People v. Winn (2020)
44 Cal.App.5th 859, 872–873.)
      Appellant’s prior convictions are for transportation or sale
of narcotics and possession of a firearm by a felon, which are not
included in the listed felonies in Welfare and Institutions Code
section 6600, subdivision (b). Accordingly, we order the
enhancements stricken. Because the trial court imposed the
maximum sentence permitted at the time, there is no need to
remand for resentencing.




                               23
E.    Appellant Has Forfeited His Fines and Fees Claim.
      Appellant contends the trial court’s imposition of a $30
court facilities assessment (Gov. Code, § 70373), a $40 court
operations assessment (§ 1465.8), and a $300 restitution fine
(§ 1202.4) and the accompanying suspended parole revocation
fine without a finding that he had the ability to pay those
amounts was a violation of his constitutional rights as set forth in
People v. Dueñas (2019) 30 Cal.App.5th 1157.)8 Appellant
acknowledges that he failed to object to the imposition of these
fines and fees in the trial court.
      We agree with People v. Frandsen (2019) 33 Cal.App.5th
1126, which finds forfeiture. (Id. at pp. 1153–1155; accord,
People v. Gutierrez (2019) 35 Cal.App.5th 1027, 1032–1033;
People v. Bipialaka (2019) 34 Cal.App.5th 455, 464; see also
People v. Avila (2009) 46 Cal.4th 680, 729 [finding forfeiture
where the defendant failed to object to imposition of restitution
fine under former § 1202.4 based on inability to pay].) We believe
Frandsen is better reasoned than the non-forfeiture cases of
People v. Castellano (2019) 33 Cal.App.5th 485 and People v.
Jones (2019) 36 Cal.App.5th 1028, upon which appellant relies.




8     The California Supreme Court has granted review in People
v. Kopp (2019) 38 Cal.App.5th 47, review granted November 13,
2019, S257844, on the issue of whether a trial court must
“consider a defendant’s ability to pay before imposing or
executing fines, fees, and assessments” and if so, “which party
bears the burden of proof regarding defendant’s ability to pay.”




                                24
                          DISPOSITION
       Appellant’s eight 1-year enhancement terms imposed
pursuant to section 667.5 are ordered stricken and appellant’s
total sentence is reduced to 21 years. The clerk of the superior
court is instructed to prepare an amended abstract of conviction
reflecting these changes and to forward a copy to the Department
of Corrections and Rehabilitation. The judgment of conviction is
affirmed in all other respects.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                         STRATTON, J.

We concur:




             BIGELOW, P. J.




             WILEY, J.




                               25